Citation Nr: 1030233	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  10-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel










INTRODUCTION

The claimant/appellant alleges he had recognized guerilla service 
with the United States Armed Forces of the Far East (USAFFE) 
during World War II.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2009 
decisional letter from the Manila RO that denied the appellant's 
claim seeking compensation from the Filipino Veterans Equity 
Compensation Fund.  Because veteran status of the person seeking 
benefits is a threshold requirement for establishing entitlement 
to such benefit, that is the matter before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, in claims 
where it is necessary to first establish veteran status, proper 
VCAA notice must be tailored to also inform claimants of the 
information or evidence necessary to prove the element of veteran 
status, what information the appellant is responsible for 
providing, and what information VA will seek to obtain concerning 
that element.  

A close review of the claims file shows the appellant has not 
been advised of VA's duties to notify and assist in the 
development of his claim prior to its initial adjudication.  
However, the Board finds that he is not prejudiced by such notice 
defects.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error in 
VCAA notice should be presumed prejudicial and that VA must 
always bear the burden of proving that such an error did not 
cause harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, and determinations on the 
issue of harmless error should be made on a case-by-case basis.  
Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged 
that he was prejudiced because he did not receive notice of what 
was needed to substantiate his claim.  the record reflects that 
based on information he provided in his February 2009 claim for 
benefits, the RO sought service department verification of his 
service, and based on service department certification that he 
did not have qualifying service, determined he is ineligible for 
VA benefits as a matter of law.  When an appellant is ineligible 
for VA benefits as a matter of law based on the service 
department's refusal to certify the appellant's service, he is 
not prejudiced by VA's failure to notify him of the various 
methods available for proving Philippine veteran status.  See 
Palor, 21 Vet. App. at 332-33 (noting that "given the binding 
nature of the U.S. service department's certification . . . a 
remand for further development could not possibly change the 
outcome of the decision").

The RO sought certification of the appellant's military service 
and advised the appellant as to what documents he should submit 
to assist in the matter.  There is no indication that information 
submitted by VA to the service department for the purposes of 
certifying his service was erroneous or incomplete.  The 
appellant has also not submitted any further evidence suggesting 
that re-certification of his service/nonservice is necessary.  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The appellant contends he had active service with a Philippine 
guerilla unit from December 1942 to February 1946.  In his 
February 2009 application for one-time payment from the Filipino 
Veterans Equity Compensation Fund, he listed his full name as 
Juan Gutierrez Castillo, and indicated that his service number 
and birthplace were 453824 and Bauan, Batangas, respectively.  He 
also provided his birth date and the names of his spouse, father, 
and mother.  

In September 2009, based on the information the appellant 
provided, the National Personnel Records Center (NPRC) certified 
that he had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.  

In the appellant's February 2010 notice of disagreement and his 
May 2010 VA Form 9, substantive appeal, he contends he is 
entitled to compensation from the Filipino Veterans Equity 
Compensation Fund because he fought alongside the American Armed 
Forces during World War II.

C.	Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

For purposes of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate.  38 C.F.R. §  3.203(a).  When the claimant 
does not submit evidence of service or the evidence does not meet 
the requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The appellant has not submitted any documents that meet the first 
requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD 
Form 214, a Certification of Release or Discharge from Active 
Duty, or an original Certificate of Discharge from the U.S. Armed 
Forces.  Therefore, VA sought service department verification of 
whether the appellant served in the U.S. Armed Forces in the 
Philippines (and specifically whether he has had guerrilla 
service as alleged).  In September 2009, the service department 
(via the NPRC) certified it had no record of the appellant 
serving as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  This certification is binding on VA; VA has 
no authority to change or amend the finding.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).  If a change of service department 
certification is what the appellant seeks, his remedy lies with 
the service department and not with VA.

The appellant has provided no further evidence that would warrant 
a request for re-certification of his service/ nonservice by the 
service department and VA must abide by the service department's 
certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Accordingly, the Board finds the appellant did not have 
the requisite service and is not a veteran so as to establish 
eligibility for compensation from the Filipino Veterans Equity 
Compensation Fund.  Since the law is dispositive in this matter, 
the claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his 
entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


